Citation Nr: 0317876	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
sleep apnea-hypopnea, prior to April 11, 2002.

2.  Entitlement to a rating in excess of 50 percent for sleep 
apnea-hypopnea, from April 11, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from December 1989 to December 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision from the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO) that granted service connection 
for sleep apnea, and assigned an evaluation of 0 percent.  As 
the disability rating assigned is an initial rating, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999), is 
for application as explained below.  

By rating action of February 2003, the evaluation of the 
veteran's service connected sleep apnea-hypopnea was 
increased to 50 percent, effective April 11, 2002, the date 
of a private treatment record.  As a veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

Additionally, in this case, by rating action of December 
1996, in pertinent part, service connection for sleep apnea 
was denied, service connection for residuals of a facial 
injury was denied, service connection for a left knee 
disability was granted with an evaluation of 0 percent 
assigned, and service connection for hiatal hernia was 
granted with an evaluation of 0 percent assigned.  An appeal 
was perfected as to these issues.  By rating action of 
September 2001, service connection for sleep apnea was 
granted and service connection for residuals of a facial 
injury was granted.  Therefore, the service connection issues 
are no longer on appeal.  Additionally, in September 2001, 
the veteran withdrew his appeal as to the ratings assigned 
other than sleep apnea, as noted above.  

Therefore, in light of the above, the issues are as set forth 
on the title page.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues before the Board has 
been obtained.

2.  Prior to April 11, 2002, the veteran's sleep apnea-
hypopnea was asymptomatic. 

3.  From April 11, 2002, the use of a breathing assistance 
device has been required for the veteran's sleep apnea-
hypopnea.  Symptomatology of chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or requiring a 
tracheostomy related to the sleep apnea-hypopnea has not been 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for sleep apnea-
hypopnea, prior to April 11, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.31, 4.97, 4.124a, Diagnostic Codes 6847, 8911 (2002).

2.  The criteria for a rating in excess of 50 percent for 
sleep apnea-hypopnea, from April 11, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.97, Diagnostic Code 6847 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to an increased (compensable) 
rating for sleep apnea-hypopnea, prior to April 11, 2002, and 
entitlement to a rating in excess of 50 percent for sleep 
apnea-hypopnea, from April 11, 2002.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to these issues.  See 38 U.S.C.A. § 5103A 
(West 2002).  In this regard there has been notice as to 
information needed, VA examinations have been provided, and 
there have been a rating decision and a statement of the case 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in these claims.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate the 
claims.  The discussions in the rating decision, the 
statement of the case, supplemental statements of the case, 
and the letters sent to the veteran informed him of what 
evidence he must obtain and which evidence VA would seek to 
obtain, as required by section 5103(a), as amended by the 
VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, letters from the RO to the veteran, including a 
February 2001 letter, and the statement of the case and 
supplemental statements of the case, provided notification to 
the claimant and to the claimant's representative of any 
information, and medical or lay evidence, not previously 
submitted that is necessary to substantiate the claims; and 
notice of which evidence, if any, the claimant is being 
expected to obtain and submit, and which evidence will be 
retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As noted earlier, in the case, Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that there is a distinction 
between an original rating and a claim for an increased 
rating, indicating that the holding in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Since the claim in this case involves a rating 
assigned in connection with a grant of service connection, 
the Board must consider the holding in the Fenderson 
decision.

The veteran's service connected sleep apnea is rated under 
Diagnostic Code (DC) 6847 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, which was included in the 
rating code effective October 7, 1996.  Prior to that, the 
veteran's sleep apnea was an unlisted disability in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, and was 
rated under Diagnostic Code 8911 for Epilepsy, petit mal.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2002).  

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
case, prior to October 7, 1996 Diagnostic Code 8911, for 
Epilepsy, petit mal applies to the veteran, and from October 
7, 1996, Diagnostic Code 6847, for sleep apnea, applies in 
evaluating the veteran.

Diagnostic Code 8911, Epilepsy, petit mal provides:

Rate under the general formula for minor 
seizures.
NOTE (1):  A major seizure is 
characterized by the generalized tonic-
clonic convulsion with unconsciousness.
NOTE (2):  A minor seizure consists of a 
brief interruption in consciousness or 
conscious control associated with staring 
or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), 
or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden 
loss of postural control (akinetic type).

General Rating Formula for Major and 
Minor Epileptic Seizures:
Averaging at least 1 major seizure per 
month over the last year........100
Averaging at least 1 major seizure in 3 
months over the last year; or more than 
10 minor seizures weekly......80
Averaging at least 1 major seizure in 4 
months over the last year; or 9-10 minor 
seizures per week..........60
At least 1 major seizure in the last 6 
months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures 
weekly......40
At least 1 major seizure in the last 2 
years; or at least 2 minor seizures in 
the last 6 months......20
A confirmed diagnosis of epilepsy with a 
history of seizures.....10
NOTE (1):  When continuous medication is 
shown necessary for the control of 
epilepsy, the minimum evaluation will be 
10 percent.  This rating will not be 
combined with any other rating for 
epilepsy.
NOTE (2):  In the presence of major and 
minor seizures, rate the predominating 
type.
NOTE (3):  There will be no distinction 
between diurnal and nocturnal major 
seizures.

38 C.F.R. Part 4, Diagnostic Code 8911 (2002). 

In addition, a zero percent evaluation shall be assigned when 
the schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Diagnostic Code 6847, for Sleep Apnea Syndromes (Obstructive, 
Central, Mixed):

Chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or; 
requires tracheostomy....100
Requires use of breathing assistance 
device such as continuous airway pressure 
(CPAP) machine.......50
Persistent day-time 
hypersomnolence......30
Asymptomatic but with documented sleep 
disorder breathing........0

38 C.F.R. Part 4, Diagnostic Code 6847 (2002).

The evidence in this case shows that in August 1996, the 
veteran filed a claim for service connection for disabilities 
including sleep apnea due to facial injury.  On VA 
examination in November 1996, the veteran reported having a 
facial injury in service in approximately 1994.  He reported 
that over the past year his snoring was worse, and he would 
suddenly gasp for air, this would only happen at night.  The 
diagnosis was possible sleep apnea with further testing 
recommended to confirm a diagnosis.

VA treatment records from August 1998 show the veteran was 
treated for hiatal hernia that caused problems with sleeping 
as a result, and he had to sleep in an almost upright 
position.

On VA examination in June 1999, the veteran reported that he 
was kicked in the face in a fight in 1994 during service and 
he sustained a fracture of the zygomatic arch on the right 
side of his face which had healed, but the veteran thought 
that there was a possibility that he may have breathing 
problems due to the nasal passages being partially 
obstructed.  In 1995, he began having sleep apnea, he would 
snore, choke, and stop breathing, and he would wake up and 
gasp for air.  He was not sure if reflux or nasal obstruction 
was causing this.  On examination, there was a 25 percent 
obstruction in both nostrils.  There was erythema in the 
posterior pharynx with tonsillar tags still present.  There 
was no tenderness of the sinus, or the anterior chain of 
lymph nodes in the neck.  There were good breath sounds of 
the lungs and no rales or rhonchi noted.  The examination 
results were contusion of the face with possible fracture of 
the right zygomatic arch followed by nasal obstruction from 
time to time and sleep apnea secondary to gastroesophageal 
reflux disease and secondary to hiatal hernia.

On VA examination for hiatal hernia in June 1999, the 
diagnoses included hiatal hernia with gastroesophageal reflux 
associated with heartburn and sleep disturbances due to 
reflux.  

On a VA neurological examination in June 1999, the veteran 
and his friend reported that he had some sleep apnea.  The 
diagnoses included sleep problems, the history suggested 
episodic apnea, which was treated with bed positioning, this 
also helped with his hernia discomfort.

On a VA examination in January 2002, the veteran reported a 
history of snoring and apneic spells while sleeping.  He 
started this started in the early 1990s, when his roommate 
would wake him, having noticed the apneic spells.  The 
veteran was injured later in service and had damage to his 
facial bones, which he stated caused him to have some 
difficulty breathing.  It was of interest that he only had 
difficulty breathing at night and not during the day.  He had 
continued with the same symptomatology of periods of gagging, 
snoring, and apnea at bedtime.  He had been seen previously 
with a diagnosis of presumptive sleep apnea.  He had been 
seen at the VA Medical Center and the opinion there seemed to 
be that his symptoms were all due to nocturnal GERD, although 
the veteran strongly disputes any information suggesting that 
he had heartburn or regurgitant symptoms at night.  He had no 
symptomatology during the day and had not had a sleep study 
done.  On examination, his nares show some erythema and edema 
of the mucosa, however he had clear passage of air.  There 
was some crusting of secretions in the nares bilaterally.  
There was free passage of air noted on the examination 
clinically.  The throat showed hypertrophy and edema of the 
posterior pharyngeal tissue, including the tonsils 
bilaterally.  The chest was clear to percussion and 
auscultation.  The diagnosis was presumed sleep apnea with 
residuals.  

A VA sleep study from February 2002 showed the veteran has 
six obstructive apneas among 65 obstructive hypopneas leading 
to a total respiratory disturbance index of 11.2, however, 
the REM dependent respiratory disturbance index amounts to 
25.3.  No significant desaturation followed the obstructive 
vents.  The lowest arterial oxygen desaturation level was 87% 
while the mean arterial oxygen saturation was 96.6%.  No 
PLM's or EKG abnormalities were seen.  The interpretation was 
mild obstructive hypopnea.  The veteran was recommended to 
modify his sleep habits and behavior issues such as diet and 
exercise as well as treating a possible depression regarding 
excessive daytime sleepiness.  The mild amount of obstructive 
hypopnea did not provide enough sleep pathology to explain 
the veteran's complaints of excessive daytime sleepiness.

Private treatment records from April 2002, shows the veteran 
was seen for complaints of excessive daytime somnolence, 
night-time snoring and difficulty breathing leading to 
concerns about obstructive sleep apnea or other sleep 
pathology.  The impression was obstructive sleep 
apnea/hypopnea.  A CPAP machine and CPAP Res Med mask medium 
with water pressure were prescribed.

By rating action of June 2002, the evaluation of the service 
connected sleep apnea-hypopnea was increased to 50 percent, 
with an effective date of April 11, 2002, as the date of the 
earliest medical evidence showing the criteria for higher 
evaluation.

The record does not support the veteran's claim for a 
compensable rating for sleep apnea-hypopnea, prior to April 
11, 2002, under either the rating criteria for epilepsy or 
sleep apnea, as the competent evidence does not show that 
prior to April 11, 2002, the veteran's sleep apnea was 
symptomatic, to the extent of equivalent to a minor or major 
seizure or causing persistent day-time hypersomnolence, or 
requiring the use of a breathing assistance device, or 
causing chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or requiring a tracheostomy.  
While the veteran had complaints regarding sleep disturbance, 
this was related to a gastrointestinal disability as well, 
and on sleep study in February 2002, the diagnosis was mild 
obstructive hypopnea that was not to such extent to cause 
excessive daytime sleepiness.  As such, a compensable 
evaluation is not warranted.  The preponderance of the 
evidence establishes that the criteria for an increased 
rating are not met.  The evidence is not so evenly balanced 
as to give rise to a reasonable doubt.  38 C.F.R. § 3.102.

Additionally, the record does not support the veteran's claim 
for a rating in excess of 50 percent for sleep apnea-
hypopnea, from April 11, 2002, as the competent evidence does 
not show that the veteran's sleep apnea causes chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or requires tracheostomy.  The evidence shows that 
the veteran requires the use of a breathing assistance 
device, which merits the 50 percent evaluation but no higher.  
Therefore, the preponderance of the evidence establishes that 
the criteria for an increased rating are not met.  The 
evidence is not so evenly balanced as to give rise to a 
reasonable doubt.  38 C.F.R. § 3.102.


ORDER

Entitlement to an increased (compensable) rating for sleep 
apnea-hypopnea, prior to April 11, 2002 is denied.

Entitlement to a rating in excess of 50 percent for sleep 
apnea-hypopnea, from April 11, 2002 is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

